EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 08/10/2022 canceling Claims 3, 10 – 12, and 16 and amending Claims 1, 4, 6, 7, 9, 13, 15, and 17.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffry Nelson on 08/26/2022.

The application has been amended as follows: 


In the claims:
Claims 1, 15, and 17 are amended as follows.  Claim 14 is canceled.

1. (Currently Amended) An aircraft including an air intake which comprises: 
an air duct arranged inside the aircraft, 
an inlet at an end of the air duct and adjacent an outer surface of the aircraft, 
a flap door attached to the outer surface and configured to overlap the inlet to the air duct, and 
a door driving mechanism, 
wherein: 
the air intake is configured to direct airflow entering the inlet to the inside of the aircraft, 
the flap door is hinged at a first end to the inlet, 
the door driving mechanism is configured to move the flap door between:
a closed position wherein the flap door covers the inlet, wherein the flap door has a first side facing outward of the air duct while the flap door is in the closed position and a second side, opposite the first side, facing inward into the air duct while the flap door is in the closed position, and 
a cleaning position wherein the flap door forms a first angle (α1) with respect to the closed position of the flap door and the first angle (α1) is different from zero (0), and 
a scoop position wherein the flap door forms a second angle (α2) greater than the first angle (α1); 
the flap door comprises a barrier filter attached to the second side of the flap door and the barrier filter is configured to filter an incoming airflow into the air duct, at least one movable blind and an actuator configured to move the at least one movable blind between two positions which include: 
a blocking position wherein the at least one movable blind covers the barrier filter, 
and a non-blocking position wherein the at least one movable blind uncovers the barrier filter, and 
-2-Juan Manuel CANALEJO BAUTISTAAtty Docket No.: JHN-6142-0017	Appl. No. 16/565,766the door driving mechanism is configured to move the flap door between the closed position, the cleaning position and the scoop position by pivoting the flap door about the first end towards outside of the aircraft and towards a rear part of the aircraft,
wherein the actuator is configured to move the at least one moveable blind to the non-blocking position in conjunction with the door driving mechanism moving the flap door to the cleaning position, and to the blocking position in conjunction with the door driving mechanism moving the flap door to the scoop position.

14. (Canceled)

15. (Currently Amended) An air intake assembly in an aircraft and comprising: 
an air duct within the aircraft, 
an air inlet of the air duct adjacent an exterior surface of the aircraft; 
a flap door having a first edge attached by a hinge to the aircraft, wherein the flap door has a first side facing outward of the air duct while the flap door is in [[an]] a closed position covering the air inlet, and a second side, opposite the first side, facing inward into the air duct while the flap door is in the closed position; 
a door driving mechanism configured to pivot the flap door about the hinge between the closed position which covers and closes the air inlet, a cleaning position at which the flap door forms a first angle (α1) greater than zero with respect to the closed position of the flap door, and a scoop position at which the flap door forms a second angle (α2), greater than the first angle (α1), with respect to the closed position of the flap door;
a barrier filter attached to the second side of the flap door and configured to filter air flowing through the air inlet while the flap door is in the closed position, and
-5-Juan Manuel CANALEJO BAUTISTAAtty Docket No.: JHN-6142-0017Appl. No. 16/565,766a moveable blind pivotably attached to the second side of the flap door moveable blind is configured to be moved by an actuator to an unblocking configuration which allows airflow through the flap door and the barrier filter while the flap door is in the [[open]] closed position and the cleaning position, [[and]] wherein the moveable blind is configured to be moved by the actuator to a blocking configuration which prevents airflow through the flap door and the barrier filter [[while]] when the flap door is pivoted to [[in]] the scoop position by the door driving mechanism.

17. (Currently Amended) The air intake assembly of claim 15, wherein the movable blind includes slats arranged parallel to each other, and each of the slats pivots about a respective axis to change the movable blind between [[a]] the blocking configuration to prevent the airflow through the flap door and the barrier filter, and [[an]] the unblocking configuration to allow the airflow through the flap door and the barrier filter.



Allowable Subject Matter
Claims 1, 2, 4 - 9, 13, 15, and 17 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741